Motion for reargument denied, with ten dollars costs. The ground urged was considered by this court. It was this defendant who injected the issue of the plaintiff’s intention into the.'case and contended that this plaintiff by voting, as director of the corporation, to set up a certain accounting system, intended *843to construe the contract in a certain manner. Under such circumstances the plaintiff was rightfully permitted to testify to the contrary. Motion for leave to appeal to the Court of Appeals denied. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.